 

Exhibit 10.1

 

EXECUTION VERSION

 

AMENDMENT NO. 4 TO MASTER REPURCHASE AGREEMENT

 

AMENDMENT NO. 4 TO MASTER REPURCHASE AGREEMENT, dated as of October 5, 2016
(this “Amendment”), between RFT JPM LOAN, LLC (f/k/a ARC RFT JPM LOAN, LLC)
(“Seller”), and JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, a national banking
association (“Buyer”) and solely for the purposes of Section 4(b), REALTY
FINANCE SPECIAL LIMITED PARTNERSHIP, LLC and REALTY FINANCE ADVISORS, LLC.
Capitalized terms used but not otherwise defined herein shall have the meanings
given to them in the Repurchase Agreement (as defined below).

 

RECITALS

 

WHEREAS, Seller and Buyer are parties to that certain Uncommitted Master
Repurchase Agreement, dated as of June 18, 2014 (as amended by that certain
Amendment No. 1 to Master Repurchase Agreement, dated as of June 24, 2015, as
further amended by that certain Amendment No. 2 to Master Repurchase Agreement,
dated as of September 28, 2015, as further amended by that certain Amendment No.
3 to Master Repurchase Agreement, dated as of December 29, 2015, as amended
hereby, and as further amended, restated, supplemented or otherwise modified and
in effect from time to time, the “Repurchase Agreement”); and

 

WHEREAS, Seller and Buyer have agreed, subject to the terms and conditions
hereof, that the Repurchase Agreement shall be amended as set forth in this
Amendment; and Realty Finance Trust, Inc. (f/k/a ARC Realty Finance Trust, Inc.)
(“Guarantor”) has agreed to make the acknowledgements set forth herein.

 

NOW THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Seller and Buyer agree as follows:

 

Section 1.  Amendments to Master Repurchase Agreement.

 

(a)  Article 2 of the Repurchase Agreement is hereby amended by inserting the
following new definitions in correct alphabetical order:

 

“Advisor” shall mean the “New Advisor” as defined in the Assignment Agreement.

 

“Advisory Agreement” shall mean the “New Advisory Agreement” as defined in the
Assignment Agreement.

 

   

 

 

“Assignment Agreement” shall mean that certain Assignment, Assumption and Asset
Purchase Agreement, dated as of September 23, 2016, by and among Realty Finance
Special Limited Partnership, LLC, a Delaware limited liability company, Realty
Finance Advisors, LLC, Benefit Street Partners L.L.C., a Delaware limited
liability company, and AR Global Investments, LLC, a Delaware limited liability
company.

 

“Assignment Agreement Closing Date” shall mean the “Closing Date” as defined in
the Assignment Agreement.

 

“Fourth Amendment Effective Date” shall mean October 5, 2016.

 

“Fourth Amendment Purchased Asset” shall mean any Purchased Asset for which the
related Purchase Date is on or after the Fourth Amendment Effective Date.

 

“Upsize Fee” shall have the meaning specified in the Fee Letter.

 

(b)  The definition of “Cash Equivalents”, as set forth in Article 2 of the
Repurchase Agreement, is hereby amended and restated in its entirety to read as
follows:

 

“Cash Equivalents” shall mean, as of any date of determination, marketable
securities issued or directly and unconditionally guaranteed as to interest and
principal by the United States Government; provided that, solely for the purpose
of satisfying the Liquidity Requirement, Cash Equivalents shall include fifty
percent (50%) of the excess of (a) the fair market value (as determined by Buyer
in its sole discretion) of CMBS securities owned by Guarantor, over (b) the
aggregate amount of Indebtedness (including, without limitation, repurchase
obligations) secured by such CMBS securities owned by Guarantor (but the
aggregate amount of Cash Equivalents included pursuant to this proviso shall not
exceed $5,000,000).

 

(c)  The definition of “Change of Control”, as set forth in Article 2 of the
Repurchase Agreement, is hereby amended by inserting the following language at
the end thereof immediately preceding the period: “or (c) after the Assignment
Agreement Closing Date, (i) the occurrence of any sale, merger, consolidation or
reorganization of Advisor with or into any entity that is not an Affiliate of
the Advisor, or (ii) Advisor ceases for any reason to act as the advisor of
Seller or the Purchased Assets.”

 

(d)  The definition of “Liquidity Requirement”, as set forth in Article 2 of the
Repurchase Agreement, is hereby amended by deleting the number “$25,000,000” in
clause (a) thereof and inserting the number “$35,000,000” in lieu thereof.

 

(e)  The definition of “Maximum Facility Amount”, as set forth in Article 2 of
the Repurchase Agreement, is hereby amended and restated in its entirety to read
as follows:

 

“Maximum Facility Amount” shall mean $300,000,000.

 

(f)  Article 10 of the Repurchase Agreement is hereby amended by inserting the
following new Article 10(m) in correct alphabetical order:

 

 -2- 

 

 

(m)  at any time after the Fourth Amendment Effective Date, permit the Advisory
Agreement to be amended, restated, supplemented, terminated, replaced or
otherwise modified without Buyer’s prior written consent not to be unreasonably
withheld, conditioned or delayed.

 

(g)  The first sentence of Article 11(n) of the Repurchase Agreement is hereby
amended and restated in its entirety to read as follows:

 

Seller shall observe, perform and satisfy all the terms, provisions, covenants
and conditions required to be observed, performed or satisfied by it, and shall
pay as and when due all costs, fees and expenses required to be paid by it under
the Transaction Documents, including but not limited to the Structuring Fee, the
Exit Fee, the Extension Fee, the Upsize Fee and the Temporary Upsize Fee.

 

(h)  Article 12(a)(xvii) of the Repurchase Agreement is hereby amended and
restated in its entirety to read as follows:

 

(xvii)       any representation (other than the representations and warranties
of Seller set forth in Exhibit VI and Article 9(b)(x)(D), which shall be used
solely by Buyer to determine the Market Value of the affected Purchased Asset)
made by any of Seller, Realty Finance Special Limited Partnership, LLC and/or
Realty Finance Advisors, LLC to Buyer shall have been incorrect or untrue in any
material respect when made or repeated or deemed to have been made or repeated;

 

(i)  Schedule 1 to the Third Amendment is hereby amended and restated in its
entirety to read as set forth on Schedule 1 attached hereto.

 

Section 2.  Conditions Precedent. This Amendment shall become effective on the
first date (the “Fourth Amendment Effective Date”) on which this Amendment is
executed and delivered by a duly authorized officer of each of Seller, Buyer and
Guarantor, along with (a) delivery to Buyer of a fully-executed Amendment No. 2
to Fee and Pricing Letter, dated as of the date hereof (the “Fee Letter
Amendment”), between Seller and Buyer and (b) payment to Buyer of the Upsize
Fee.

 

Section 3.  Conditions Subsequent. Within fifteen (15) Business Days following
the Fourth Amendment Effective Date, Seller and Guarantor shall deliver to Buyer
such opinions of counsel to Seller and Guarantor, as requested by Buyer.

 

Section 4.  Representations and Warranties.

 

(a)  On and as of the date first above written, Seller hereby represents and
warrants to Buyer that (i) it is in compliance with all the terms and provisions
set forth in the Repurchase Agreement on its part to be observed or performed,
(ii) after giving effect to this Amendment, no Default or Event of Default under
the Repurchase Agreement has occurred and is continuing, and (iii) after giving
effect to this Amendment, the representations and warranties contained in
Article 9 of the Repurchase Agreement are true and correct in all respects as
though made on such date (except for any such representation or warranty that by
its terms refers to a specific date other than the date first above written, in
which case it shall be true and correct in all respects as of such other date).

 

 -3- 

 

 

(b)  Realty Finance Special Limited Partnership, LLC and Realty Finance
Advisors, LLC each hereby represents and warrants for the benefit of Buyer that
(i) each of the representations and warranties made by Realty Finance Special
Limited Partnership, LLC and/or Realty Finance Advisors, LLC in Article 2 of the
Assignment Agreement in favor of Benefit Street Partners L.L.C. are true and
correct in all material respects (and such representations and warranties are
hereby deemed incorporated by reference herein as if fully set forth herein) and
(ii) the terms of the Assignment Agreement were negotiated on an arm’s length
basis by each of the parties thereto.

 

Section 5.  Acknowledgments of Guarantor.  Guarantor hereby acknowledges (a) the
execution and delivery of this Amendment and the Fee Letter Amendment and agrees
that it continues to be bound by that certain Guarantee Agreement, dated as of
June 18, 2014 (the “Guarantee Agreement”), made by Guarantor in favor of Buyer
to the extent of the Obligations (as defined therein), as such obligations may
be increased in connection with the increase of the maximum facility size, and
otherwise modified, pursuant to this Amendment and the Fee Letter Amendment, and
(b) that, as of the date hereof, Buyer is in compliance with its undertakings
and obligations under the Repurchase Agreement, the Guarantee Agreement and each
of the other Transaction Documents.

 

Section 6.  Limited Effect. Except as expressly amended and modified by this
Amendment, the Repurchase Agreement and each of the other Transaction Documents
shall continue to be, and shall remain, in full force and effect in accordance
with their respective terms; provided, however, that on and after the date
hereof, (a) all references in the Repurchase Agreement to the “Transaction
Documents” shall be deemed to include, in any event, this Amendment, and (b)
each reference to the “Repurchase Agreement” in any of the Transaction Documents
shall be deemed to be a reference to the Repurchase Agreement as amended hereby.

 

Section 7.  Counterparts. This Amendment may be executed in counterparts, each
of which so executed shall be deemed to be an original, but all of such
counterparts shall together constitute but one and the same instrument. Delivery
of an executed counterpart of a signature page to this Amendment in Portable
Document Format (.PDF) or by facsimile transmission shall be effective as
delivery of a manually executed original counterpart thereof.

 

Section 8.  Costs and Expenses. Seller shall pay Buyer’s reasonable actual out
of pocket costs and expenses, including reasonable fees and expenses of
accountants, attorneys and advisors, incurred in connection with the
preparation, negotiation, execution and consummation of this Amendment.

 

Section 9.  Submission to Jurisdiction. Each party irrevocably and
unconditionally (i) submits to the non-exclusive jurisdiction of any United
States Federal or New York State court sitting in Manhattan, and any appellate
court from any such court, solely for the purpose of any suit, action or
proceeding brought to enforce its obligations under this Amendment or relating
in any way to this Amendment and (ii) waives, to the fullest extent it may
effectively do so, any defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court and any right of jurisdiction on
account of its place of residence or domicile.

 

 -4- 

 

 

To the extent that either party has or hereafter may acquire any immunity
(sovereign or otherwise) from any legal action, suit or proceeding, from
jurisdiction of any court or from set off or any legal process (whether service
or notice, attachment prior to judgment, attachment in aid of execution of
judgment, execution of judgment or otherwise) with respect to itself or any of
its property, such party hereby irrevocably waives and agrees not to plead or
claim such immunity in respect of any action brought to enforce its obligations
under this Amendment or relating in any way to this Amendment.

 

The parties hereby irrevocably waive, to the fullest extent each may effectively
do so, the defense of an inconvenient forum to the maintenance of such action or
proceeding and irrevocably consent to the service of any summons and complaint
and any other process by the mailing of copies of such process to them at their
respective address specified in the Repurchase Agreement. The parties hereby
agree that a final judgment in any such action or proceeding shall be conclusive
and may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by law. Nothing in this Section 9 shall affect the right
of Buyer to serve legal process in any other manner permitted by law or affect
the right of Buyer to bring any action or proceeding against Seller or its
property in the courts of other jurisdictions.

 

Section 10.  WAIVER OF JURY TRIAL. EACH OF THE PARTIES HEREBY IRREVOCABLY WAIVES
ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING
OUT OF OR RELATING TO THIS AMENDMENT.

 

Section 11.  GOVERNING LAW. THIS AMENDMENT AND ANY CLAIM, CONTROVERSY OR DISPUTE
ARISING UNDER OR RELATED TO THIS AMENDMENT, THE RELATIONSHIP OF THE PARTIES TO
THIS AMENDMENT, AND/OR THE INTERPRETATION AND ENFORCEMENT OF THE RIGHTS AND
DUTIES OF THE PARTIES TO THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS AND DECISIONS OF THE STATE OF NEW YORK,
WITHOUT REGARD TO THE CHOICE OF LAW RULES THEREOF.  THE PARTIES HERETO INTEND
THAT THE PROVISIONS OF SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW
SHALL APPLY TO THIS AMENDMENT. 

 

[SIGNATURES FOLLOW]

 

 -5- 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written.

 

  BUYER:         JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,     a national
banking association organized under the laws of the United States         By:
/s/ Thomas N. Cassino     Name: Thomas N. Cassino     Title: Executive Director
        SELLER:         RFT JPM LOAN, LLC,     a Delaware Limited Liability
Company         By: /s/ Jerome Baglien     Name:  Jerome Baglien    
Title:  Chief Financial Officer

 

   

 

 

Acknowledged and Agreed:

 

REALTY FINANCE TRUST, INC., a
Maryland corporation, in its capacity as
Guarantor, and solely for purposes of
acknowledging and agreeing to the terms
of this Amendment:

 

By: /s/ Jerome Baglien     Name: Jerome Baglien     Title: Chief Financial
Officer  

 

SOLELY FOR PURPOSES OF SECTION 4(b):

 

REALTY FINANCE ADVISORS, LLC



By: Realty Finance Special Limited Partnership, LLC, its sole member

 

By: American Realty Capital VIII, LLC, its sole member

 

By: AR Global Investments, LLC, its sole member

 

By:   /s/ Edward M. Weil, Jr     Name:  Edward M. Weil, Jr.     Title: Chief
Executive Officer  

 

   

 

 

REALTY FINANCE SPECIAL LIMITED PARTNERSHIP, LLC

 

By: American Realty Capital VIII, LLC, its sole member

 

By: AR Global Investments, LLC, its sole member

 

By: /s/ Edward M. Weil, Jr.     Name:  Edward M. Weil, Jr.     Title: Chief
Executive Officer  

 



   

